Case 1:20-cv-00183-PLM-SJB ECF No. 36, PageID.658 Filed 01/21/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ALLISON L. MERRILL and BRITTANY WILK,                )
                        Plaintiffs,                  )
                                                     )        No. 1:20-cv-183
-v-                                                  )
                                                     )        Honorable Paul L. Maloney
TRANSWORLD SYSTEMS, INC., and                        )
U.S. BANK NATIONAL ASSOCIATION,                      )
                      Defendants.                    )
                                                     )

             ORDER ADOPTING REPORT AND RECOMMENDAITON

       Plaintiffs Allison Merrill and Brittany Wilk obtained student loans. In lawsuits filed

against them in state court, the state-court plaintiffs alleged Merrill and Wilk failed to make

loan payments. Merrill and Wilk subsequently filed this lawsuit in federal court, alleging that

the state court lawsuits violated federal and state statutes and also alleging various torts.

       Defendants filed motions to dismiss. (ECF No. 10 - U.S. National Bank Association;

ECF No. 13 - Transworld Systems (TSI).)                  The Magistrate Judge issued a report

recommending that Defendant U.S. Bank’s motion be granted. (ECF No. 28 R&R.) The

Magistrate Judge also recommended that Defendant TSI’s motion be granted in part and

denied in part. Plaintiffs filed objections to some, but not all, of the recommendations. (ECF

No. 30.) Defendants filed responses. (ECF Nos. 32 and 34.) The Court has reviewed the

record and will adopt the Report and Recommendation.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge
Case 1:20-cv-00183-PLM-SJB ECF No. 36, PageID.659 Filed 01/21/21 Page 2 of 4




reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

                             A. U.S. Bank is a “debt collector”

       The Magistrate Judge discusses the Fair Debt Collection Practice Act (FDCPA) claim

against Defendant US Bank on pages 19 through 23 of the R&R. (PageID.606-610.) The

Magistrate Judge concludes that Plaintiffs do not allege that U.S. Bank qualifies as a debt

collector under the “principal purpose prong,” a conclusion to which Plaintiffs do not

specifically object.

       The Magistrate Judge also concludes U.S. Bank does not qualify as a debt collector

under the “regularly collects” prong. Plaintiffs object, insisting that U.S. Bank assumed debt

collection duties and responsibilities through the Third Amendment to the Default

Prevention and Collection Services Agreement and the Special Servicing Agreement (SSA).

(Obj. at 2 PageID.620.)

       Plaintiffs’ objection is overruled. The Magistrate Judge explained the interaction

between the Default Prevention and Collection Services Agreement, which the Magistrate

Judge referred to as the TSI Agreement (PageID.592), and the SSA. Reading the two

documents together supports the conclusion that the parties did not intend U.S. Bank to

perform debt collection duties should it become the Successor Special Servicer. (R&& at

22-23 PageID.609-10.) The third full paragraph of the Third Amendment, the second

“whereas” paragraph, encapsulates the point made by the Magistrate Judge. That paragraph


                                              2
Case 1:20-cv-00183-PLM-SJB ECF No. 36, PageID.660 Filed 01/21/21 Page 3 of 4




states that the initial Special Servicer arranged for the outsource of “certain default prevention

and collection activities of the Special Servicer . . . in the event that U.S. Bank became the

successor Special Servicer . . . .” (PageID.395.) The various duties U. S. Bank assumed,

which Plaintiffs identify in their objection, do not establish that U.S. Bank, as the Successor

Special Servicer, “regularly collects” debts.1

                           B. Michigan Compiled Laws § 600.2907

       The Magistrate Judge concludes that the statute does not state a separate cause of

action for malicious prosecution but only an additional remedy. The Magistrate Judge also

concludes that, to state a claim for malicious prosecution under the statute, a plaintiff must

allege the elements of the common-law tort. Because Plaintiffs did not, and could not, allege

the favorable termination requirement, the Magistrate Judge concludes Plaintiffs’ claim

under § 600.2907 must be dismissed.

       Plaintiffs object. Plaintiffs contend the statute allows a distinct claim that does not rely

on the common law elements. Plaintiffs also argue that the Magistrate Judge neglected to

consider that TSI acted outside its authority and in violation of a consent decree.

       Plaintiffs’ objection is overruled. For claims arising under state law, this Court must

follow the guidance of the state courts. While Plaintiffs assert that the Magistrate Judge relied



1
         As an example, Plaintiffs contend that TSI must get the consent of U.S. Bank to settle or
dismiss any collection action, citing “Dkt. Entry 21-2 § 2.4.” (Obj. PageID.621.) In the original
agreement, § 2.4(e) provides that “Special Servicer agrees to designate a business contact with
authority to review and approve collection settlement proposals with NCO.” (PageID.324.) The
Third Amendment, however, amends § 2.4. In the added subjection (h), NCO administers and
manages collection litigation “and, except as contemplated in the Operating Guidelines, no further
approval, consent or direction of the Special Servicer shall be required with respect to management
of litigation relating to ASLs.” (PageID.401.)

                                                 3
Case 1:20-cv-00183-PLM-SJB ECF No. 36, PageID.661 Filed 01/21/21 Page 4 of 4




on “outdated case law” (PageID.623), Plaintiffs have not identified any subsequent

developments that would undermine the holdings in state court opinions cited and discussed

in the R&R. Although unpublished, the most recent state court opinion of which this Court

is aware that addresses the interaction between the statute and the common law concerning

malicious prosecution concludes that the statute “does not create a cause of action. . . . [I]t

merely trebles the damages upon receiving a judgment.” Bloch v. Bloch, No. 307640, 2013

WL 951076, at *3 (Mich. Ct. App. Mar. 7, 2013). And, if Plaintiffs have to plead and prove

the elements of common law malicious prosecution, they have not explained why the second

part of their objection makes a difference.

       For these reasons, the Court ADOPTS the Report and Recommendation (ECF No.

28) as its Opinion.

       The Court GRANTS Defendant U.S. Bank’s motion to dismiss. (ECF No. 10.)

       The Court GRANTS IN PART and DENIES IN PART Defendant TSI’s motion to

dismiss (ECF No. 13) as explained in the conclusion of the R&R (PageID.616).

       IT IS SO ORDERED.

Date: January 21, 2021                                        /s/ Paul L. Maloney
                                                                  Paul L. Maloney
                                                                  United States District Judge




                                              4
